FERNANDEZ, Circuit Judge,
concurring and dissenting:
I concur in Part I of the majority opinion, but I dissent from Part II.
I agree with the majority’s suggestion in Part II that a constitutional distinction between books for children and materials for schools is untenable. The thought that the latter might somehow be diverted to religious programs but that the former cannot be defies our knowledge of logic, science, human nature, and religion. Thus, I applaud the majority’s attempt to dispense with the contrary holdings of Meek v. Pittenger, 421 U.S. 349, 95 S.Ct. 1753, 44 L.Ed.2d 217 (1975) and Wolman v. Walter, 433 U.S. 229, 97 S.Ct. 2593, 53 L.Ed.2d 714 (1977). I also applaud the majority’s overall analysis, which ultimately looks upon the establishment clause as a kind of equal protection clause, determines that no special benefit is conferred upon parochial schools by the program at hand, and declares that no special detriment should be imposed upon parochial schools.
Nevertheless, I must dissent as to Part II because what the Supreme Court gives, the Supreme Court must take away. That Court has given us the books-for-kids versus materials-for-schools dichotomy. Only it can take it away. Thus, I think that the Chapter 2 program must cease insofar as it provides for direct loans of materials to parochial schools. As I see it, there is little significance to the fact that the materials themselves are not religious. Neither, one would think, were the maps, globes, science kits, weather forecasting charts, and other materials referred to in Meek, 421 U.S. at 362-66, 95 S.Ct. at 1762-64, and Wolman, 433 U.S. at 248-51, 97 S.Ct. at 2605-07.
Therefore, I respectfully and reluctantly dissent from the majority’s determination in Part II of the opinion.